Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendments filed on 2/23/2021 have been entered. Claims 1, 5, 6, 8, 9, 13, 14, 16, 19, 20 have been amended. Claims 2-3, 10-12, 17, 18 have been canceled.  Claims 21-27 have been added. Claims 1, 5-9, 13-16, 19-27 are still pending in this application, with claims 1, 9, and 16 being independent.

Response to Arguments
The Applicants’ arguments (page 9 filed 2/23/2021) regarding the objection to claim 11 have been fully considered and found persuasive.  Claim 11 has been canceled.  Thus, the objection to claim 11 has been withdrawn.

The Applicants’ arguments (page 9 filed 2/23/2021) regarding the objection to the specification title have been fully considered and found persuasive.  The amended title is clearly indicative of the invention to which the claims are directed.  Thus, the objection to the specification title has been withdrawn.

Allowable Subject Matter
Claims 1, 5-9, 13-16, 19-27 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest a marker adjustment module configured to apply a correcting algorithm with a first learning parameter and a second learning parameter the real-time translation coordinates and the real-time orientation states of the marker to determine adjusted real-time translation coordinates and adjusted real-time orientation states of the marker;
wherein the adjusted real-time translation coordinates and the adjusted real-time orientation states of the marker compensate for jitter during the rendering of the virtual object.
The term “learning parameter” is interpreted as requiring a learning system, such as a neural network.  The art of record fails to teach of fairly suggest defining learning parameters to identify adjustments to the location and orientation of a marker, then using those adjustments to remove jitter in a virtual object.

Regarding claim 9, in light of the allowance of claim 1, the hand-held system in claim 9 is similar and implemented with the system in claim 1. Therefore, claim 9 is allowed for the same reasons as claim 1.

Regarding claim 16, in light of the allowance of claim 1, the method in claim 16 is similar and performed by the system in claim 1. Therefore, claim 16 is allowed for the same reasons as claim 1.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131.  The examiner can normally be reached on 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/STEVEN Z ELBINGER/Primary Examiner, Art Unit 2613